ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM: *
This court affirmed the judgment of conviction and sentence of Brent Hughes. See United States v. Hughes, 95 Fed.Appx. 671 (5th Cir.2004). The Supreme Court vacated and remanded for further consideration in light of United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). See Hughes v. United States, 543 U.S. 1102, 125 S.Ct. 1027, 160 L.Ed.2d 1012 (2005). We requested and received supplemental letter briefs addressing the impact of Booker.
The Government concedes that Hughes preserved his sentencing challenge before the district court, and that the error was not harmless. Accordingly, Hughes’s conviction is AFFIRMED, and his sentence is VACATED and REMANDED for further proceedings consistent with this opinion and Booker.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.